Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bryant et al. (20160266936).
1. A method for allocating computing resources (see the resource allocation feature i sects. 0012-0013), the method comprising: 
     identifying, by a processor running a background process (the resource manager specified in the title and the abstract provides for the background process of monitoring running  applications, see sect. 0014), a first task being initiated by a first user on a device, wherein the first task is associated with a first application (the tasks are identified via sect. 0049 for security, metering and pricing purposes); 
     identifying the first user of the device (the identity of the user is indicated for the same reasons as the tasks above for metering as specified in sect. 0025 and pricing via sect. 0083); 
     analyzing one or more interactions of the first user associated with the first application on the device (see the feature of analyzing the details of the application's resource usage in sect. 0013); and 
     allocating, based at least in part on identification of the first user, identification of the first task, or analysis of the one or more interactions of the first user, computing resources to one or more hardware components on the device (see the feature of anticipating (allocating) future resource adjustments also in sect. 0013-0014. see also the analyzing, evaluating and resolving (allocating) features of sect. 0056). 2. The method of claim 1, wherein identifying the first user comprises: gathering data, using the background process, from the device, wherein the gathered data is associated with a time of use of the device, use of a password or other credentials associated with the first user, the application used on the device, how the application is being utilized, the identity of previous users, or events calendared into a device calendar (the application used is indicated in sect. 0002-0003 and 0013); and classifying an identity of the first user (this feature is inherently provided for security and billing purposes indicated in sect. 0049). 3. The method of claim 1, wherein identifying the first user comprises: selecting a default profile associated with the first user, wherein the default profile is based on data received from a user identity program (the past resource statistical value provides for a default profile used to predict future resource expectations via sect. 0056). 4. The method of claim 3, wherein the one or more hardware components comprise a CPU (see the multiprocessor in sect. 0037) and at least one of a GPU and TPU (see the accelerated graphics port and processor in sect. 0040). 5. The method of claim 3, wherein allocation of the computing resources to one or more hardware components comprises: switching between two or more resource allocation modes, wherein the switching is performed based on the one or more interactions of the first user, wherein the one or more interactions of the first user exceeds a threshold (see the triggering event threshold in sect. 0053, which inherently provides for switching to improve processing performance- sect. 0051). 6. The method of claim 3, wherein allocating the computing resources comprises: using a machine learning model to allocate the computing resources (Bryant does not specify a machine learning model is used; however, he specifies a substantially similar feature of predicting future values (learning in his machine) via sect. 0016 to provide forecasts (learning) of upcoming/expected resource usage via sect. 0054). 7. The method of claim 6, wherein allocating the one or more computing resources comprises: continuously refining the machine learning model as associated with the first user based on the analysis of the one or more interactions of the first user (the averages/deviations and allocations over time in sect. 0054 provides for continuously refining). 8. The method of claim 6, wherein the machine learning model utilizes user feedback regarding allocation of the computing resources (see again the averages/deviations and allocations over time (feedback) in sect. 0054 provides for continuously refining). 9. The method of claim 1, further comprising: identifying, using the background process, a second user of the device; identifying, using the background process, a second task being initiated by the second user on the device, wherein the second task is associated with a second application; analyzing one or more interactions of the second user associated with the second application on the device; and allocating, based at least in part on identification of the second user, identification of the second task, or analysis of the one or more interactions of the second user, computing resources to one or more hardware components on the device (see the rejection of claim 1 for all features of the present claim except for the second user and note that sect. 0025 provides for multiple users (second user) via its active user accounts (more than one) and sect. 0027 providing for user-specific settings. Section 0082 also provides for multiple users via its end-users (more than one) through a cloud infrastructure).            In reference to claims 10-14, 15, see the rejection of claims 1-5 and 7, respectively.
          The features of claims 16-20 are also taught via claims 1, 3, 2, 4 and 8, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193